[ex102mpetjtwrestatedempa001.jpg]
13919885. 1 AMENDED & RESTATED EMPLOYMENT AGREEMENT THIS AMENDED & RESTATED
EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 1st day of
November 2013, by and between MAGELLAN PETROLEUM CORPORATION, a Delaware
corporation (“Magellan” or the “Company”) and J. Thomas Wilson, an individual
residing at 55 W. 12th Ave., Unit 409, Denver 80204 (the “Executive”). Each of
the Company and the Executive are individually referred to herein as a “Party”
and collectively as the “Parties.” W I T N E S S E T H WHEREAS, the Company
appointed the Executive as the President and Chief Executive Officer of the
Company effective as of September 27, 2011 (the “Effective Date”); WHEREAS, the
Parties entered into an Employment Agreement dated November 2, 2011 setting
forth the terms and conditions of the Executive’s employment ( the “Original
Agreement”); WHEREAS, the Parties entered into a restricted stock grant
agreement and a stock option award agreement on November 7, 2011 (together, the
“Equity Incentive Agreements”) and an indemnification agreement dated as of the
date hereof and effective as of the Effective Date (the “Indemnification
Agreement”). WHEREAS, effective November 6, 2012, the term of the Employment
Agreement was extended for one additional year to September 27, 2014; and
WHEREAS the parties wish to amend the Employment Agreement as provided herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows: 1. Employment. 1.1 Employment. The Company
hereby agrees to employ the Executive as of the Effective Date, and the
Executive hereby accepts employment with the Company in the positions described
below in Section 2.1, in accordance with the terms and provisions of this
Agreement. 1.2 Term. The term of this Agreement (the “Initial Term”) shall be
the period commencing on the Effective Date and ending on the earlier of: (a)
December 31, 2015; or (b) the date of termination of the Executive’s employment
pursuant to Sections 6, 7 or 8 below, whichever is applicable. However, if not
terminated earlier than December 31, 2015 in accordance with the provisions of
Sections 6, 7 or 8 below, this Agreement may be renewed for additional one year
terms (each, a “Renewal Term”) if the Parties mutually agree to do so and they
can agree on the terms and conditions of the renewal contract, which may take
the form of an Addendum to this Agreement. If, at the conclusion of the Initial
Term or any Renewal Term, as the case may be, either Party determines that they
do not wish to renew this Agreement for an additional one year term, that Party
must provide the other with written notice six months prior



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa002.jpg]
13919885. 2 to the expiration of the Initial Term or Renewal, as the case may
be, upon conclusion of which the Agreement will terminate. Upon termination of
this Agreement for any reason (including a Party’s written notice electing not
to renew the Agreement delivered to the other Party under this Section 1.2), the
obligations of the Company under this Agreement shall cease and Executive shall
forfeit all right to receive any compensation or other benefits under this
Agreement, except the amounts payable under Sections 6, 7, 8 and 12 of this
Agreement, as applicable. 2. Duties. 2.1 Offices. Beginning on the Effective
Date, the Executive has assumed the duties of President and Chief Executive
Officer of the Company. It is the intention of the Parties that during the
Initial Term and any subsequent Renewal Term hereof the Executive will serve in
the capacities described in this Section 2.1 and Section 2.3 and will devote
substantially all of his business time and attention and best efforts to the
affairs of the Company and its subsidiaries and the performance of his duties.
Nothing in this Agreement, however, shall prevent the Executive from (i)
participating in charitable, civic, educational, professional, community or
industry affairs or, with prior written approval of the Board of Directors
(“Board”), serving on the board of directors or advisory boards of other
companies; and (ii) managing the Executive’s and the Executive’s family’s
personal investments so long as such activities do not materially interfere with
the performance of the Executive’s duties hereunder or create a potential
business conflict or the appearance thereof. 2.2 Office Locations. The Executive
shall be based at the Denver, Colorado, but shall be permitted to provide his
services from additional locations including but not limited to Bremen, Maine
and Phoenix, Arizona, and shall provide his services at such other locations as
shall be reasonably necessary for the discharge of his duties under this
Agreement. 2.3 Board Service. The Executive currently serves as a Class II
Director of the Company. The Board will nominate and support the Executive’s
re-election as a Director at the upcoming 2011 Annual Meeting of Shareholders.
The Executive agrees to accept such nomination and to serve as a Director, if
elected. In addition, during the period of his employment as President and Chief
Executive Officer the Board will recommend that the Executive be elected as a
Director of the Company’s wholly-owned subsidiary, Magellan Petroleum Australia
Limited (“MPAL”), and the Executive agrees to accept such nomination and to
serve as a Director of MPAL. 3. Compensation and Benefits. 3.1 Salary; Bonus.
(a) Salary. As of the Effective Date, the Company shall pay the Executive an
annual base salary of Two Hundred and Sixty thousand ($260,000.00).Beginning
January 1, 2013 and effective each January 1st thereafter, the Executive shall
be eligible for an annual cost of living increase based on a formula that shall
be adopted for all employees of the Company. (b) Bonus. Provided that Executive
is employed on each of the following bonus dates, the Executive shall be paid a
performance and retention bonus of $90,000.00 on



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa003.jpg]
13919885. 3 January 15, 2014 and a performance and retention bonus of $90,000.00
on January 15, 2015. 3.2 Equity Incentives. Pursuant to the Original Agreement,
the Executive received (i) a stock option award comprised of options to acquire
250,000 shares of the Company’s common stock, par value $0.01 (“Common Stock”),
exercisable at the closing trading market price of the Common Stock on the Grant
Date (defined below); and (ii) a grant of 100,000 restricted shares of Common
Stock (together, the “Equity Incentives”). Consistent with the Company’s
compensation policy, the Equity Incentives were granted to the Executive on
November 7, 2011 (the “Grant Date”). Subject to the provisions set forth in
Sections 6, 7 and 8 below, one-half of the Equity Incentives vested on September
27, 2012, and the remaining one-half of the Equity Incentives vested on
September 27, 2013. 3.3 Benefit Programs. The Executive shall be entitled to
participate on substantially the same terms as other members of senior
management of the Company in all employee benefit plans and programs of the
Company (other than any severance plan, program or policy), as such plans and
programs are made available by the Company, subject to any restrictions or
eligibility requirements under such plans and programs, from time to time in
effect for the benefit of senior management of the Company, including, but not
limited to, retirement plans, profit sharing plans, group life insurance,
hospitalization and surgical and major medical and dental coverages, short- term
and long-term disability. 3.4 Vacations and Holidays. During the Term of this
Agreement, the Executive shall be entitled to vacation of four weeks per year at
full pay or such greater vacation benefits as may be provided for by the
Company’s vacation policies applicable to senior management. The Executive shall
also be entitled to such holidays as are established by the Company for all
employees. 4. Business and Advisory Expenses. The Executive shall be entitled to
prompt reimbursement for all reasonable, documented and necessary expenses
incurred by the Executive in performing his services hereunder in accordance
with the policies of the Company, including business class accommodations when
traveling on international business trips, or to the extent necessary in the
Executive’s reasonable judgment, on domestic business trips, for the Company.
The Executive shall also be entitled to prompt reimbursement for his reasonable
legal expenses incurred in connection with the Executive’s negotiation and
execution of this Agreement, the Equity Incentive Agreements, and the
Indemnification Agreement. The Executive shall properly account for all such
business and advisory expenses described in this Section 4 in accordance with
the policies and procedures established by the Company. 5. Separation from
Service. No termination of employment shall be deemed to have occurred under
this Agreement unless there has been a “Separation from Service” as defined
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the term “termination of employment” and the like in this Agreement
shall be construed to mean “Separation from Service” as so defined. 6.
Termination of Employment by the Company. 6.1 Termination by the Company Other
Than For Non-Renewal, Disability or Cause.



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa004.jpg]
13919885. 4 (a) The Company may terminate the Executive’s employment at any time
and for any reason, other than (i) pursuant to a written notice by the Company
of its intention to permit the Agreement to terminate at the end of the Initial
Term or a Renewal Term in accordance with Section 1.2; (ii) by reason of the
Executive’s Disability (as defined in Section 6.2); or (iii) for Cause (as
defined in Section 6.3), by giving the Executive a written notice of termination
at least 30 days before the date of termination (or such lesser notice period as
the Executive may agree to). (b) In the event of any termination of employment
by the Company described in Section 6.1(a) above, the Executive shall be
entitled to receive the following benefits: (i) Salary: His base salary pursuant
to Section 3.1(a) through the date of such termination of employment, plus his
base salary for the period of any vacation time earned but not taken for the
year of termination of employment (the “Salary Benefit”); (ii) Other Benefits:
Any other compensation and benefits to the extent actually earned by the
Executive under any other benefit plan or program of the Company as of the date
of such termination of employment, with such compensation and benefits to be
paid at the normal time for payment of such compensation and benefits to the
extent not previously paid (the “Other Benefits”); (iii) Reimbursements: Any
reimbursement amounts for reasonable business expenses approved by the Company
and owing under this Agreement (the “Reimbursement Benefit”); (iv) Severance: A
severance amount equal to the amount of base salary that the Executive would
have received if he remained employed for the balance of the Initial Term or any
Renewal Term negotiated pursuant to Section 1.2, as the case may be, based upon
his then-current base salary without further increase (the “Severance Benefit”).
The amount of the Severance Benefit as so determined by this Section 6.1(b)(iv)
shall be paid during the remainder of the Initial or Renewal Term, as
applicable, in equal monthly installments commencing in the first month
following the Executive’s Separation from Service. (v) Medical Coverage: If the
Executive elects to continue insurance coverage under the Company’s health
insurance plans pursuant to COBRA, then for the period beginning on the date of
the Executive’s termination of employment and ending on the earlier of (i) the
date which is 18 months after the date of such termination of employment or (ii)
the date the Executive becomes eligible for health insurance benefits under the
group health plan of another employer, the Company shall pay, or reimburse the
Executive an amount equal to, the same dollar amount of the Executive’s premium
for COBRA coverage for the Executive and, if applicable, his spouse and
dependent children, as the Company paid prior to the Executive’s termination for
group health coverage under the Company’s health insurance plans for actively
employed members of management generally. The Executive shall notify the Company
promptly if he, while eligible for benefits under this section , becomes
eligible to receive health insurance benefits from another employer (the
“Medical Benefit”); and



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa005.jpg]
13919885. 5 (vi) Equity Incentives. The Equity Incentives shall fully vest (the
“Vesting Benefit”). (c) Notwithstanding anything else in this Agreement to the
contrary, if either Party gives written notice under Section 1.2 hereof of such
Party’s intention to permit the Agreement to terminate at the end of the Initial
Term or a Renewal Term, as the case may be, then the Executive shall not be
entitled to the Severance Benefit or the Medical Benefit following such
termination. 6.2 Termination by the Company Due to Disability. (a) If the
Executive incurs a Disability, as defined in Section 6.2(b) below, the Company
may terminate the Executive’s employment by giving the Executive written notice
of termination at least 30 days before the date of such termination (or such
lesser notice period as the Executive may agree to). In the event of such
termination of the Executive’s employment because of Disability, the Executive
shall be entitled to receive the following benefits: (i) The Salary Benefit;
(ii) The Other Benefits; (iii) The Reimbursement Benefit; and (iv) The Vesting
Benefit. (b) For purposes of this Agreement, the Executive shall be considered
to have incurred a “Disability” if and only if the Executive shall be unable to
perform the duties of his employment with the Company for an aggregate period of
more than 90 days in a consecutive period of 52 weeks as a result of incapacity
due to mental or physical illness or impairment (other than as a result of
addiction to alcohol or any drug) as determined by a physician selected by the
Company or its insurers and acceptable to the Executive or his legal
representative. 6.3 Termination by the Company for Cause. (a) The Company may
terminate the Executive’s employment immediately for “Cause” for any of the
following reasons: (i) an act or acts of dishonesty or fraud by the Executive
relating to the performance of his services to the Company; (ii) a breach by the
Executive of his duties or responsibilities under this Agreement resulting in
significant demonstrable injury to the Company or any of its subsidiaries; (iii)
the Executive’s conviction of a felony or any crime involving moral turpitude;
(iv) the Executive’s material failure (for reasons other than death or
Disability) to perform his duties under this Agreement or insubordination
(defined as refusal to execute or carry out lawful directions from the Board or
its duly appointed designees) where the Executive has been given written notice
of the acts or omissions constituting such failure or insubordination and the
Executive has failed to cure such conduct, where susceptible to cure, within 30
days following such notice; or (v) a breach by the Executive of any provision of
any material policy of the Company or any of his obligations under Section 13 of
this Agreement.



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa006.jpg]
13919885. 6 (b) The Company shall exercise its right to terminate the
Executive’s employment for Cause by giving the Executive written notice of
termination specifying in reasonable detail the circumstances constituting such
Cause. In the event of such termination of the Executive’s employment for Cause,
the Executive shall be entitled to receive the following benefits: (i) The
Salary Benefit; (ii) The Other Benefits; and (iii) The Reimbursement Benefit. 7.
Terminations of Employment by the Executive. 7.1 Termination by the Executive
for Good Reason. (a) The Executive may terminate his employment for Good Reason,
as defined in Section 7.1(b) below, by giving written notice of termination at
least 30 days before the date of such termination (or such lesser notice period
as the Company or Executive may agree to) specifying in reasonable detail the
circumstances constituting such Good Reason. In the event of such termination,
the Executive shall be entitled to receive the following benefits: (i) The
Salary Benefit; (ii) The Other Benefits; (iii) The Reimbursement Benefit; (iv)
The Severance Benefit; (v) The Medical Benefit; and (vi) The Vesting Benefit.
(b) For purposes of this Agreement, “Good Reason” shall mean only, without the
Executive’s written consent, (A) a material negative change in the scope of the
authority, functions, duties or responsibilities of Executive’s employment from
that which is contemplated by this Agreement; provided that a change in scope
solely as a result of the Company no longer being a public company or becoming a
subsidiary of another entity shall not constitute Good Reason; (B) the Company
engaging the services of a long-term replacement President and Chief Executive
Officer; (C) any material breach by the Company of any provision of this
Agreement without the Executive having committed any material breach of the
Executive’s obligations hereunder (including Section 13 hereof), in each case of
(A), (B), or (C), which breach is not cured by the Company within 30 days
following written notice thereof to the Company of such breach. If grounds for
termination of employment for Good Reason occurs, and the Executive fails to
give notice of termination within 60 days after the occurrence of such event,
the Executive shall be deemed to have waived his right to terminate employment
for Good Reason. In addition, prospective changes to employee benefits for
future employment made on an across- the-board basis to all similarly situated
executives of the Company and its subsidiaries shall not be considered Good
Reason. Further, if termination for Good Reason is triggered during the Initial
Term or a Renewal Term but notice, provided consistent with the terms of this
Agreement,



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa007.jpg]
13919885. 7 is not provided until the immediately following Renewal Term, if
any, the Severance Benefit shall be zero. 7.2 Termination by the Executive
Without Good Reason. In addition to a non- renewal of the Initial Term or a
Renewal Term by the Executive under Section 1.2 hereof, the Executive may
terminate his employment at any time without Good Reason, by giving the Company
a written notice of termination to that effect at least 30 days before the date
of termination (or such lesser notice period as the Company may agree to);
provided, however, that the Company following receipt of such notice from the
Executive may elect to have the Executive’s employment terminate immediately
following its receipt of such notice by paying to the Executive an amount equal
to one month of the Executive’s then-current base salary. In the event of the
Executive’s termination of his employment pursuant to this Section 7(b), and in
addition to the amount set forth in the preceding sentence, if applicable, the
Executive shall be entitled to receive the following benefits: (i) The Salary
Benefit; (ii) The Other Benefits; and (iii) The Reimbursement Benefit. 8.
Termination of Employment By Death. 8.1 In the event of the death of the
Executive during the course of his employment hereunder, the Executive’s estate
(or other person or entity having such entitlement pursuant to the terms of the
applicable plan or program) shall be entitled to receive the following benefits:
(i) The Salary Benefit; (ii) The Other Benefits; (iii) The Reimbursement
Benefit; and (iv) The Vesting Benefit. 8.2 In addition, in the event of such
death, the Executive’s beneficiaries shall receive any death benefits owed to
them under the Company’s employee benefit plans. 9. Conditions to Payment of
Certain Benefits. Notwithstanding anything in this Agreement to the contrary,
the Company’s obligation to pay or provide to the Executive the benefits
described in Sections 6.1(b)(iv) – (vi), 6.2(a)(iv), and 7.1(a)(iv) – (vi) of
this Agreement shall be subject to (i) the Executive’s compliance with the
provisions of Section 13 hereof; (ii) delivery to the Company of the Executive’s
resignations from all officer, directorships and fiduciary positions, if any,
with the Company, MPAL and their respective subsidiaries and employee benefit
plans; and (iii) the Executive’s execution and delivery to the Company without
revocation of a valid Termination, Voluntary Release and Waiver of Rights
Agreement, in substantially the form attached to this Agreement as Exhibit A
(the “Release”). If the documentation described in clause (ii) above and the
Release described in clause (iii) above have not been executed by the Executive
and delivered to the Company within 30 days following the termination of the
Executive’s employment, the benefits referenced in this Section 9 shall be
forfeited and shall not be reinstated for any reason.



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa008.jpg]
13919885. 8 10. Golden Parachute Excise Tax. 10.1 In the event that any payment
or benefit received or to be received by the Executive pursuant to this
Agreement or any other plan, program or arrangement of the Company or any of its
affiliates would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code (“Excess Parachute Payment”), then any Severance
Benefit payable under this Agreement shall be reduced (by the minimum possible
amounts) until no amount payable to the Executive under this Agreement
constitutes an Excess Parachute Payment; provided, however, that no such
reduction shall be made if the net after-tax payment (after taking into account
Federal, state, local or other income and excise taxes) to which the Executive
would otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account Federal, state, local or other
income and excise taxes) to the Executive resulting from the receipt of such
payments with such reduction. 10.2 All determinations required to be made under
this Section 10 shall be made by a nationally recognized independent accounting
firm mutually agreeable to the Company and the Executive (the “Accounting Firm”)
which shall provide detailed supporting calculations to the Company and the
Executive as requested by the Company or the Executive. All fees and expenses of
the Accounting Firm shall be borne solely by the Company and shall be paid by
the Company upon demand of the Executive as incurred or billed by the Accounting
Firm. All determinations made by the Accounting Firm pursuant to this Section 10
shall be final and binding upon the Company and the Executive. 11. Entitlement
to Other Benefits, Plans or Awards. Except as otherwise provided in this
Agreement, this Agreement shall not be construed as limiting in any way any
rights or benefits that the Executive or his spouse, dependents or beneficiaries
may have pursuant to any other employee benefit plan or program of the Company.
All benefits, including, without limitation, stock options, stock appreciation
rights, restricted stock units and other awards under the Company’s benefits,
plans or programs, shall be subject to the terms and conditions of the plan or
arrangement under which such benefits accrue, are granted or are awarded. In
addition, nothing herein shall be construed to prevent the Company from
amending, altering, eliminating or reducing any benefits, plans or programs so
long as the Executive continues to receive compensation and benefits consistent
with those described in Section 3 hereof. 12. Officer Protections. As required
by the Company’s Restated Certificate of Incorporation, the Company is entering
into its customary Indemnification Agreement with the Executive under which the
Company agrees to indemnify the Executive to the fullest extent allowed under
Delaware law for any claims related to the Executive’s service as President and
Chief Executive Officer and as a Director of the Company and MPAL and to provide
coverage for the Executive under the Company’s directors’ and officers’
liability insurance with tail coverage. 13. Executive’s Obligations. 13.1
Confidentiality. The Executive agrees that he shall not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any person,
other than in the course of the Executive’s employment and for the benefit of
the Company, either during the period of



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa009.jpg]
13919885. 9 the Executive’s employment or at any time thereafter, any nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company, any of its subsidiaries, affiliated companies or businesses, which
shall have been obtained by the Executive during the Executive’s employment by
the Company. The foregoing shall not apply to information that (i) was known to
the public prior to its disclosure to the Executive; (ii) becomes known to the
public subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and reasonably cooperates with the Company at its expense in seeking
a protective order or other appropriate protection of such information).
Notwithstanding clauses (i) and (ii) of the preceding sentence, the Executive’s
obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain. 13.2
Non-Solicitation. In the event that the Executive receives payment of any
Severance Benefit under this Agreement, the Executive agrees that for the two
year period following the date of termination of his employment by the Company
the Executive will not, directly or indirectly, individually or on behalf of any
other person, firm, corporation or other entity, knowingly solicit, aid or
induce any managerial level employee of the Company or any of its subsidiaries
or affiliates to leave such employment in order to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or knowingly take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying or
hiring any such employee (provided, that the foregoing shall not be violated by
general advertising not targeted at Company employees nor by serving as a
reference for an employee with regard to an entity with which the Executive is
not affiliated). For the avoidance of doubt, if a managerial level employee on
his or her own initiative contacts the Executive for the primary purpose of
securing alternative employment, any action taken by the Executive thereafter
shall not be deemed a breach of this Section 13.2. 13.3 Non-Competition. The
Executive acknowledges that the Executive performs services of a unique nature
for the Company that are irreplaceable, and that the Executive’s performance of
such services to a competing business will result in irreparable harm to the
Company. Accordingly, under this Agreement, the Executive agrees that for a
period of two years following the date of termination of his employment by the
Company for any reason, whether voluntarily or involuntarily, and whether with
or without Cause or Good Reason, he will not, directly or indirectly, become
connected with, promote the interest of, or engage in any other business or
activity that directly competes with any or all of the mineral assets, including
but not limited to, oil and natural gas, that the Company holds at the date of
the Executive’s termination of employment or has definitive plans to acquire
within the 12 months following the date of the Executive’s termination of
employment. This clause does not apply to the Executive’s business interests in
Oregon existing as of the date of the execution of this Agreement or to any
business activity that results from the Company’s expansion into business
activities outside of exploration, purchase, development, marketing, sales or
distribution of mineral assets, including but not limited to oil and natural
gas. 13.4 Non-Disparagement. Each of the Executive and the Company (for purposes
of this Section 13.4, “the Company” shall mean only (i) the Company by press
release or otherwise



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa010.jpg]
13919885. 10 and (ii) the executive officers and directors thereof and not any
other employees) agrees not to make any public statements that disparage the
other Party, or in the case of the Company, its subsidiaries, affiliates,
officers, directors or business partners. Notwithstanding the foregoing,
statements made in the course of sworn testimony in agency, administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) or otherwise as required by law shall not be
subject to this Section 13.4. 13.5 Return of Company Property and Records. The
Executive agrees that upon termination of the Executive’s employment, for any
reason whatsoever, the Executive will surrender to the Company in good condition
(reasonable wear and tear excepted) all property and equipment belonging to the
Company and all records kept by the Executive containing the names, addresses or
any other information with regard to customers or customer contacts of the
Company, or concerning any proprietary or confidential information of the
Company or any operational, financial or other documents given to the Executive
during the Executive’s employment with the Company. 13.6 Cooperation. The
Executive agrees that, for a period of one year following termination of the
Executive’s employment for any reason, the Executive shall upon reasonable
advance notice, and to the extent it does not interfere with previously
scheduled travel plans and does not unreasonably interfere with other business
activities or employment obligations, assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment, including any litigation. The Company shall compensate
the Executive for any lost wages (or, if the Executive is not then employed,
provide reasonable compensation as determined by the CNG Committee) and
reimburse the Executive’s reasonable expenses associated with such cooperation
and assistance. All such compensation shall be paid monthly as the services are
being performed by the Executive, and any such reimbursement of expenses shall
be subject to Section 4 hereof and shall be made within 30 days after the
Executive has provided the Company reasonable documentation for the expenses
incurred and in no event later than the end of the calendar year following the
year in which the expenses were incurred. 13.7 Assignment of Inventions. The
Executive shall promptly communicate and disclose in writing to the Company all
inventions and developments including software, whether patentable or not, as
well as patents and patent applications (hereinafter collectively called
“Inventions”), made, conceived, developed, or purchased by the Executive, or
under which the Executive acquires the right to grant licenses or to become
licensed, alone or jointly with others, which have arisen or which arise out of
the Executive’s employment with the Company, or relate to any matters directly
pertaining to, the business of the Company or any of its subsidiaries; provided
however, that the Executive shall have no obligation to disclose, and shall
retain all rights to, Inventions made, conceived, developed, or purchased by him
prior to his employment with the Company or MPAL. Included herein as if
developed during the employment period is any specialized equipment and software
developed for use in the business of the Company. All of the Executive’s right,
title and interest in, to, and under all such Inventions, licenses, and right to
grant licenses shall be the sole property of the Company. As to all such
Inventions, the Executive will, upon request of the Company execute all
documents which the Company deems necessary or proper to enable it to establish
title to such Inventions or other rights, and to enable it to file and prosecute
applications for letters patent of the United States and any foreign



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa011.jpg]
13919885. 11 country; and do all things (including the giving of evidence in
suits and other proceedings) which the Company deems necessary or proper to
obtain, maintain, or assert patents for any and all such Inventions or to assert
its rights in any Inventions not patented. 13.8 Equitable Relief; Reformation;
Survival. The Parties acknowledge and agree that the other Party’s remedies at
law for a breach or threatened breach of any of the provisions of this Section
13 would be inadequate and, in recognition of this fact, the Parties agree that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the other Party, without posting any bond, shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available. If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 13 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the Parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state. The obligations contained in this Section 13 shall survive the
termination or expiration of the Executive’s employment with the Company and
shall be fully enforceable thereafter. 14. Alternative Dispute Resolution. Any
controversy, dispute or questions arising out of, in connection with or in
relation to this Agreement or its interpretation, performance or nonperformance
or any breach thereof shall be resolved through mediation. In the event
mediation fails to resolve the dispute within 60 days after a mediator has been
agreed upon or such other longer period as may be agreed to by the Parties, or
if the Parties fail to agree on a mediator within 30 days of either Party’s
request for mediation, such controversy, dispute or question shall be settled by
arbitration in accordance with the Center for Public Resources Rules for Non
Administered Arbitration of Business Disputes, by a sole arbitrator. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C.
Sec. 1-16, and judgment upon the award rendered by the arbitrator may be entered
by any court having jurisdiction thereof. The place of the arbitration shall be
Denver, Colorado. 15. General Provisions. 15.1 No Duty to Seek Employment. The
Executive shall not be under any duty or obligation to seek or accept other
employment following termination of employment, and no amount, payment or
benefits due to the Executive hereunder shall be reduced or suspended if the
Executive accepts subsequent employment, except as expressly set forth herein.
15.2 Deductions and Withholding. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by the Executive and any deductions and withholdings required by
applicable laws. 15.3 Notices. All notices, demands, requests, consents,
approvals or other communications (collectively “Notices”) required or permitted
to be given hereunder or which are given with respect to this Agreement shall be
in writing and shall be delivered personally, sent by facsimile transmission
with a copy deposited in the United States mail, registered or certified, return
receipt requested, postage prepaid, or sent by overnight mail addressed as
follows:



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa012.jpg]
13919885. 12 To the Company: Magellan Petroleum Corporation 1775 Sherman Street,
Suite 1950 Denver, CO 80203 Attn: President and CEO Facsimile: (720)570-3859 To
the Executive: J. Thomas Wilson 55 West 12th Avenue, Unit 409 Denver, CO 80204
or such other address as such Party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given when so
delivered personally or sent by facsimile transmission, or, if sent by overnight
mail, on the day after the date of mailing. 15.4 Covenant to Notify Management.
The Executive shall abide by the ethics policies of the Company as well as the
Company’s other rules, regulations, policies and procedures. The Executive
agrees to comply in full with all governmental laws and regulations as well as
ethics codes applicable. In the event that the Executive is aware or suspects
the Company, or any of its officers or agents, of violating any such laws,
ethics, codes, rules, regulations, policies or procedures, the Executive agrees
to bring all such actual and suspected violations to the attention of the
Company immediately so that the matter may be properly investigated and
appropriate action taken. The Executive understands that the Executive is
precluded from filing a complaint not involving or related to the Executive’s
individual rights with any governmental agency or court having jurisdiction over
wrongful conduct unless the Executive has first notified the Company of the
facts and permits it to investigate and correct the concerns. 15.5 Amendments
and Waivers. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either Party hereto at any
time of any breach by the other Party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa013.jpg]
13919885. 13 15.6 Beneficial Interests. This Agreement shall inure to the
benefit of and be enforceable by (a) the Company’s successors and assigns and
(b) the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amounts are still payable to him hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate. 15.7
Successors. The Company shall require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform. 15.8 Assignment. This
Agreement and the rights, duties, and obligations hereunder may not be assigned
or delegated by any Party without the prior written consent of the other Party
and any attempted assignment or delegation without such prior written consent
shall be void and be of no effect. Notwithstanding the foregoing provisions of
this Section 15.8, benefits payable pursuant to this Agreement shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Executive,
and any attempt to alienate, transfer, assign or attach such benefits shall be
void. Notwithstanding the foregoing provisions of this Section 15.8, the Company
may assign or delegate its rights, duties and obligations hereunder to any
person or entity which succeeds to all or substantially all of the business of
the Company through merger, consolidation, reorganization, or other business
combination or by acquisition of all or substantially all of the assets of the
Company without the Executive’s consent. 15.9 Choice of Law. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Colorado without regard to the conflicts of law provisions thereof. 15.10
Statute of Limitations. The Executive and the Company hereby agree that there
shall be a three-year statute of limitations for the filing of any requests for
arbitration or any lawsuit relating to this Agreement or the terms or conditions
of Executive’s employment by the Company. If such a claim is filed more than
three years subsequent to the Executive’s last day of employment it shall be
precluded by this provision, regardless of whether or not the claim has accrued
at that time. 15.11 Right to Injunctive and Equitable Relief. The Executive’s
obligations under Section 13 of this Agreement are of a special and unique
character, which gives them a peculiar value. The Company cannot be reasonably
or adequately compensated for damages in an action at law in the event the
Executive breaches such obligations. Therefore, the Executive expressly agrees
that the Company shall be entitled to injunctive and other equitable relief
without bond or other security in the event of such breach in addition to any
other rights or remedies which the Company may possess or be entitled to pursue.
Furthermore, the obligations of the Executive and the rights and remedies of the
Company under Section 13 and this Section 15.11 are cumulative and in addition
to, and not in lieu of, any obligations, rights, or remedies as created



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa014.jpg]
13919885. 14 by applicable law. The Executive agrees that the terms of this
Section 15.11 shall survive the term of this Agreement and the termination of
the Executive’s employment. 15.12 Severability or Partial Invalidity. The
invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect. 15.13 Entire Agreement. This
Agreement, along with Exhibit A attached hereto, the Equity Incentive
Agreements, and the Indemnification Agreement, constitute the entire agreement
of the Parties and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings, and negotiations between the Parties with
respect to the subject matter hereof and thereof. This Agreement may not be
changed orally and may only be modified in writing signed by both Parties. This
Agreement, along with Exhibit A attached hereto, the Equity Incentive
Agreements, and the Indemnification Agreement, are intended by the Parties as
the final expression of their agreement with respect to such terms as are
included herein and therein and may not be contradicted by evidence of any prior
or contemporaneous agreement. The Parties further intend that this Agreement,
along with Exhibit A attached hereto, the Equity Incentive Agreements, and the
Indemnification Agreement, constitute the complete and exclusive statement of
their terms and that no extrinsic evidence may be introduced in any judicial
proceeding involving such agreements. 15.14 Code Section 409A. This Agreement is
intended to comply with the provisions of Section 409A of the Code. The Parties
intend that the benefits and payments provided under this Agreement shall be
exempt from, or comply with, the requirements of Section 409A of the Code.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code. 15.15 Counterparts. This Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed an original but all of which together shall constitute one and the
same instrument. * * * * *



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa015.jpg]




--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa016.jpg]
13919885. A-1 EXHIBIT A TERMINATION, VOLUNTARY RELEASE AND WAIVER OF RIGHTS
AGREEMENT I, J. Thomas Wilson, freely enter into this Termination, Voluntary
Release and Waiver of Rights Agreement (the “Agreement”), unqualifiedly accept
and agree to the relinquishment of my title, responsibilities and obligations as
President and Chief Executive Officer of Magellan Petroleum Corporation (the
“Company”), and concurrently and unconditionally agree to sever my relationship
as President and Chief Executive Officer of the Company, in consideration for
the voluntary payment to me by the Company of the benefits described in Section
9 of the Employment Agreement, dated as of _____________2011, by and between me
and the Company (the “Employment Agreement”). 1. In exchange for this
consideration, which I understand that the Company is not otherwise obligated to
provide to me, I voluntarily agree to waive and forego any and all claims,
rights, interests, covenants, contracts, warranties, promises, undertakings,
actions, suits, causes of action, obligations, debts, attorneys’ fees or other
expenses, accounts, judgments, fines, fees, losses and liabilities, of any kind,
nature or description, in law (including all contract and tort claims), equity
or otherwise (collectively, “Claims”) that I may have against the Company as the
President and Chief Executive Officer of the Company beyond the rights set forth
in the Employment Agreement and to release the Company and their respective
affiliates, subsidiaries, officers, directors, employees, representatives,
agents, successors and assigns (hereinafter collectively referred to as
“Releasees”) from any obligations any of them may owe to me in my capacity as
President and Chief Executive Officer of the Company except as set forth in my
Employment Agreement (and specifically not as a shareholder or director),
accepting the aforestated consideration as full settlement of any monies or
obligations owed to me by Releasees that may have arisen at any time prior to
the date of my execution of this Agreement, except as specifically provided
below in the following paragraph number 2. 2. I do not waive, nor has the
Company asked me to waive, any rights arising exclusively under the Fair Labor
Standards Act, except as such waiver may henceforth be made in a manner provided
by law. I do not waive, nor has the Company asked me to waive, any vested
benefits that I may have or that I may have derived from the course of my
employment with the Company. I understand that such vested benefits will be
subject to and administered in accordance with the established and usual terms
governing same. I do not waive any rights which may in the future, after the
execution of this Agreement, arise exclusively from a substantial breach by the
Company of a material obligation of the Company expressly undertaken in
consideration of my entering into this Agreement. 3. Except as set forth in
paragraphs 2 and 9 hereof, I do fully, irrevocably and forever waive, relinquish
and agree to forego any and all Claims whatsoever, whether known or unknown, in
contract, tort or otherwise, that I may have or may hereafter have against the
Releasees or any of them arising out of or by reason of any cause, matter or
thing whatsoever arising out of my employment by the Company (other than as set
forth in my Employment Agreement) from the beginning of the world to the date
hereof, including without limitation any



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa017.jpg]
13919885. A-2 and all matters relating to my employment with the Company and the
cessation thereof and all matters arising under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000 et seq., the Americans with Disabilities Act of
1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act of 1993, 29
U.S.C. § 2601 et seq., the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621 et seq., the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1001 et seq., all as amended, or under any other laws, ordinances,
executive orders, regulations or administrative or judicial case law arising
under the statutory or common laws of the United States, the State of Texas or
any other applicable county or municipal ordinance. 4. As a material inducement
to the Company to enter into this Agreement, I, the undersigned, recognize that
I may have been privy to certain confidential, proprietary and trade secret
information of the Company which, if known to third parties, could be used in a
manner that would reduce the value of the Company for its shareholders. In order
to reduce the risk of that happening, I, the undersigned, agree that for a
period of two (2) years after termination of employment, I, the undersigned,
will not, directly or indirectly, assist, or be part of or have any involvement
in, any effort to acquire control of the Company through the acquisition of its
stock or substantially all of its assets, without the prior consent of the Board
of Directors of the Company. This provision shall not prevent the undersigned
from owning up to not more than five percent (5%) of the outstanding publicly
traded stock of any company; exercising any Company stock options in accordance
with the terms and conditions of the Company’s 1998 Stock Incentive Plan, or
retaining any shares of Company stock owned by me on the date hereof. 5.
Acknowledgements. (a) I further acknowledge pursuant to the Older Worker’s
Benefit Protection Act (29 U.S.C. § 626(f)), I expressly agree that the
following statements are true: (i) The payment of the benefits described in
Section 9 of the Employment Agreement is in addition to the standard employee
benefits and anything else of value which the Company owes me in connection with
my employment with the Company or the separation of employment. (ii) I have 21
days from date of receipt to consider and sign this agreement. If I choose to
sign this Agreement before the end of the 21 day period, that decision is
completely voluntary and has not been forced on me by the Company. (iii) I will
have seven days after signing the Agreement in which to revoke it, and the
Agreement will not become effective or enforceable until the end of those seven
days. (iv) I am now being advised in writing to consult an attorney before
signing this Agreement. (v) I acknowledge that I have been given sufficient time
to freely consult with an attorney or counselor of my own choosing and that I
knowingly and voluntarily execute this Agreement, after bargaining over the
terms hereof, with knowledge of the consequences made clear, and with the
genuine intent to release claims without threats, duress, or coercion on the
part of the Company. I do so understanding and acknowledging the significance of
such waiver.



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa018.jpg]
13919885. A-3 6. Further, in view of the above-referenced consideration
voluntarily provided to me by the Company, after due deliberation, I agree to
waive any right to further litigation or claim against any or all of the
Releasees except as specifically provided in paragraphs 2 and 9 hereof. I hereby
agree to indemnify and hold harmless the Releasees and their respective agents
or representatives from and against any and all losses, costs, damages or
expenses, including, without limitation, attorneys fees incurred by said
parties, or any of them, arising out of any breach of this Agreement by me or by
any person acting on my behalf, or the fact that any representation made herein
by the undersigned was false when made. 7. As a material inducement to the
Company to enter into this Agreement, I, the undersigned, understand and agree
that if I should fail to comply with the conditions hereof or to carry out my
obligations under this Agreement, all amounts previously paid under this
Agreement shall be immediately forfeited to the Company and that the right or
claim to further payments and/or benefits hereunder would likewise be forfeited.
8. As a further material inducement to the Company to enter into this Agreement,
the undersigned provides as follows: First. No Claims. I represent that I have
not filed any complaints or charges against the Company, or any of the Releasees
relating to the relinquishment of my former titles and responsibilities at the
Company or the terms of my employment with the Company and that if any agency or
court assumes jurisdiction of any complaint or charge against the Company or any
of the Releasees on behalf of me concerning my employment with the Company, I
understand and agree that I have, by my knowing and willing execution of this
Agreement, waived my rights to any form of recovery or relief against the
Company, or any of the Releasees, including but not limited to, attorney’s fees;
provided, however, that this provision shall not preclude the undersigned from
pursuing appropriate legal relief against the Company for redress of a
substantial breach of a material obligation of the Company expressly undertaken
in consideration of my entering into this Agreement. Second. No Admission. I
acknowledge and understand that the consideration for this release shall not be
in any way construed as an admission by the Company or any of the Releasees of
any improper acts or any improper employment decisions, and that the Company,
specifically disclaims any liability on the part of itself, the Releasees, and
their respective agents, employees, representatives, successors or assigns in
this regard. Third. Binding Nature. I acknowledge and agree that this Agreement
shall be binding upon me, upon the Company, and upon our respective
administrators, representatives, executives, successors, heirs and assigns and
shall inure to the benefit of said parties and each of them. Fourth. Entire
Agreement. I represent, understand and agree that this Agreement sets forth the
entire agreement between the Parties hereto, and fully supersedes any and all
prior agreements or understandings between the Parties pertaining to the subject
matter hereof, except for the provisions of Section 15 of the Employment
Agreement, the terms of which retain their full force and effect, and which are
in no way limited or curtailed by this Agreement. Fifth. Modification. This
Agreement may not be altered or changed except by an



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa019.jpg]
13919885. A-4 agreement in writing that has been properly executed by the Party
against whom any waiver, change, modification or discharge is sought. Sixth.
Severability. All provisions and terms of this Agreement are severable. The
invalidity or unenforceability of any particular provision(s) or term(s) of this
Agreement shall not affect the validity or enforceability of the other
provisions and such other provisions shall be enforceable in law or equity in
all respects as if such particular invalid or unenforceable provision(s) or
term(s) were omitted. Notwithstanding the foregoing, the language of all parts
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for or against any of the Parties. Seventh. No
Disparagement. I agree and promise that I will not make any public statements
which are disparaging or damaging to the reputation or business of the Company,
its subsidiaries, directors, officers or affiliates, and I will not make any
oral or written statements or reveal any information to any person, company, or
agency which would interfere in any way with the business relations between the
Company or any of its subsidiaries or affiliates and any of their customers,
suppliers or vendors whether present or in the future; provided however, that
statements made in the course of sworn testimony in agency, administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) or otherwise as required by law shall not be
subject to this section Seventh. Eighth. Confidentiality. The Company and the
undersigned agree to refrain from disclosing to third parties and to keep
strictly confidential all details of this Agreement and any and all information
relating to its negotiation, except as necessary to each Party’s accountants or
attorneys. 9. Notwithstanding anything herein to the contrary, this release
shall not affect, release or terminate in any way the undersigned’s rights (i)
to receive payments under the Employment Agreement (ii) under the
Indemnification Agreement entered by the Company and the undersigned with
respect to certain liabilities that the undersigned may incur as an officer of
the Company or (iii) under any option agreements and grants from the Company to
the undersigned, or any agreement between the undersigned and the Company
relating to the undersigned’s rights as an owner of stock or options in the
Company. * * * * *



--------------------------------------------------------------------------------



 
[ex102mpetjtwrestatedempa020.jpg]
13919885. A-5 AFFIRMATION OF RELEASOR I, J. Thomas Wilson, warrant that I am
competent to execute this Termination, Voluntary Release and Waiver of Rights
Agreement and that I accept full responsibility thereof. I, J. Thomas Wilson,
warrant that I have had the opportunity to consult with an attorney of my
choosing with respect to this matter and the consequences of my executing this
Termination, Voluntary Release and Waiver of Rights Agreement. I, J. Thomas
Wilson, have read this Termination, Voluntary Release and Waiver of Rights
Agreement carefully and I fully understand its terms. I execute this document
voluntarily with full and complete knowledge of its significance. Executed this
day of _______, 20__ at . J. Thomas Wilson STATE OF_____________) : ss. ________
________________ __, 2011 COUNTY OF ____________) Subscribed and sworn to before
me, a Notary Public in and for said County and State, this day of , 20__ under
the pains and penalties of perjury. ________________________, , Notary Public My
Commission Expires: County of Residence: AGREED: MAGELLAN PETROLEUM CORPORATION
By: Name: Title:



--------------------------------------------------------------------------------



 